IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00105-CR

COURTNEY ME-SHA FRANKLIN,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 12th District Court
                               Walker County, Texas
                               Trial Court No. 25,574


                           MEMORANDUM OPINION


       Appellant Courtney Me-Sha Franklin was adjudicated guilty of the state-jail

felony offense of credit card or debit card abuse by the trial court after it found “true”

numerous violations of the conditions of her deferred adjudication community

supervision. The trial court assessed a two-year sentence, and Appellant appealed.

       Appellant’s appointed appellate counsel has filed a motion to withdraw and an

Anders brief, asserting that he has diligently reviewed the appellate record and that, in

his opinion, the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967). Although informed of her right to do so, Appellant did not file a

pro se response to the Anders brief.

        In an Anders case, we must, “after a full examination of all the proceedings, []

decide whether the case is wholly frivolous.” Id. at 744, 87 S.Ct. at 1400; accord Stafford v.

State, 813 S.W.2d 503, 509-11 (Tex. Crim. App. 1991). An appeal is “wholly frivolous” or

“without merit” when it “lacks any basis in law or fact.” McCoy v. Court of Appeals, 486
U.S. 429, 439 n.10, 108 S. Ct. 1895, 1902 n.10, 100 L. Ed. 2d 440 (1988).

        We have conducted an independent review of the record, and because we find

this appeal to be wholly frivolous, we affirm the judgment.              We grant appointed

counsel’s motion to withdraw from representation of Appellant. Notwithstanding this

grant, appointed counsel must send Appellant a copy of our decision, notify her of her

right to file a pro se petition for discretionary review, and send this Court a letter

certifying counsel’s compliance with Texas Rule of Appellate Procedure 48.4. TEX. R.

APP. P. 48.4; see also Ex parte Owens, 206 S.W.3d 670, 673-74 (Tex. Crim. App. 2006).




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray concurs with a note)*
Affirmed
Opinion delivered and filed December 18, 2014
Do not publish
[CR25]


Franklin v. State                                                                       Page 2
       *(Chief Justice Gray concurs in the judgment to the extent it affirms the trial
court’s judgment. A separate opinion will not issue.)




Franklin v. State                                                               Page 3